




Exhibit 10.19
[suntrustlogo.jpg]                    




SunTrust Banks, Inc.
2009 Stock Plan    


Restricted Stock Unit Agreement
2014 Type II

--------------------------------------------------------------------------------

SunTrust Banks, Inc. (“SunTrust”), a Georgia corporation, pursuant to action of
the Compensation Committee (“Committee”) of its Board of Directors and in
accordance with the SunTrust Banks, Inc. 2009 Stock Plan (“Plan”), has granted
restricted stock units of SunTrust Common Stock, $1.00 par value (“RSUs”), upon
the following terms as an incentive for Grantee to promote the interests of
SunTrust:
 
 
 
 
Name of Grantee
 
[Name]
 
 
Restricted Stock
Units
 
[# of Shares]
 
 
Grant Date
 
[Grant Date]

This Restricted Stock Unit Agreement (the “Unit Agreement”) evidences this
Grant, which has been made subject to all the terms and conditions set forth on
the attached Terms and Conditions and in the Plan.
 
SUNTRUST BANKS, INC.
 
   
Authorized Officer



    















--------------------------------------------------------------------------------




§ 1. EFFECTIVE DATE. This Grant of RSUs to the Grantee is effective as of [Grant
Date] (the “Grant Date”).
§ 2. DEFINITIONS. Whenever the following terms are used in this Unit Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined in this Unit Agreement shall have the same meanings as in the Plan.
(a) Change in Control - means a “Change in Control” as defined in Section 2.2 of
the SunTrust Banks, Inc. 2009 Stock Plan.
(b) Change in Control Agreement - means a change in control agreement by and
between SunTrust and the Grantee.
(c) Code - means the Internal Revenue Code of 1986, as amended.
(d) Disability - means the Grantee is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the
Participant’s employer and, in addition, has begun to receive benefits under
SunTrust’s Long-Term Disability Plan.
(e) Dividend Equivalent Right - means a right that entitles the Grantee to
receive an amount equal to any dividends paid on a share of Stock, which
dividends have a record date between the Grant Date and the date the Vested
Units are paid; provided, however, the amount of any Dividend Equivalent Rights
on unvested Restricted Stock Units shall be treated as reinvested in additional
shares of Stock on the date such dividends are paid.
(f) Key Employee - means an employee treated as a “specified employee” as of his
Separation from Service under Code section 409A(a)(2)(B)(i) (i.e., a key
employee (as defined in Code section 416(i) without regard to section
(5) thereof)) if the common stock of SunTrust or an affiliate (any member of
SunTrust’s controlled group, as determined under Code Section 414(b), (c), or
(m)) is publicly traded on an established securities market or otherwise. Key
Employees shall be determined in accordance with Code section 409A using a
December 31 identification date. A listing of Key Employees as of an
identification date shall be effective for the twelve (12) month period
beginning on the April 1 following the identification date.
(g) Retirement - means the termination of employment of the Grantee from
SunTrust and its Subsidiaries on or after attaining age 55 and completing five
(5) or more years of service as determined in accordance with the terms of the
SunTrust Banks, Inc. Retirement Plan, as amended from time to time (the
“Retirement Plan”). For purposes of this Unit Agreement, a Grantee who is vested
in the Retirement Plan benefit but terminates employment before attaining age 55
or completing at least five (5) years of service is not eligible for Retirement.
(h) Separation from Service - means a “separation from service” within the
meaning of Code section 409A.
(i) Severance Plan - means the SunTrust Banks, Inc. Executive Severance Plan (or
any severance program sponsored by SunTrust Banks, Inc. that provides for
benefits upon a Change in Control).
(j) Termination for Cause or Terminated for Cause - means a termination of
employment which is due to (i) the Grantee’s willful and continued failure to
perform his job duties in a satisfactory manner after written notice from
SunTrust to Grantee and a thirty (30) day period in which to cure such failure,
(ii) the Grantee’s conviction of a felony or engagement in a dishonest act,
misappropriation of funds, embezzlement, criminal conduct or common law fraud,
(iii) the Grantee’s material violation of the Code of Business Conduct and
Ethics of SunTrust or the Code of Conduct of a Subsidiary, (iv) the Grantee’s
engagement in an act that materially damages or materially prejudices SunTrust
or any Subsidiary or the Grantee’s engagement in activities materially damaging
to the property, business or reputation of SunTrust or any Subsidiary; or
(v) the Grantee’s failure and refusal to comply in any material respect with the
current and any future amended policies, standards and regulations of SunTrust,
any Subsidiary and their regulatory agencies, if such failure continues after
written notice from SunTrust to the Grantee and a thirty (30) day period in
which to cure such failure, or the determination by any such governing agency
that the Grantee may no longer serve as an officer of SunTrust or a Subsidiary.


Notwithstanding anything herein to the contrary, if the Grantee is subject to
the terms of a Change in Control Agreement or is covered by the Severance Plan
at the time of his termination of employment with SunTrust or a Subsidiary,
solely for purposes of this Unit Agreement, “Cause” shall have the meaning
provided in the Change in Control Agreement or the Severance Plan.


(k) Termination for Good Reason - means a termination of employment by Grantee
due to (i) a failure to elect or reelect or to appoint or to reappoint Grantee
to, or the removal of Grantee from, the position which he or she held with
SunTrust prior to the Change in Control, (ii) a substantial change by the Board
or supervising management in Grantee’s functions, duties or responsibilities,
which change would cause Grantee’s position with SunTrust to become of less
responsibility or scope than the position held by Grantee prior to the Change in
Control or (iii) a substantial reduction of Grantee’s annual compensation from
the




--------------------------------------------------------------------------------




lesser of: (A) the level in effect prior to the Change in Control or (B) any
level established thereafter with the consent of the Grantee.


Notwithstanding anything herein to the contrary, if the Grantee is subject to
the terms of a Change in Control Agreement or is covered by the Severance Plan
at the time of his termination of employment with SunTrust or a Subsidiary,
solely for purposes of this Unit Agreement, “Good Reason” shall have the meaning
provided in the Change in Control Agreement or the Severance Plan.


§ 3. VESTING DATE. This RSU grant (and related Dividend Equivalent Rights), if
it has not earlier vested in accordance with § 4 or § 5, shall vest in full on
the applicable day specified in the following vesting schedule (each a “Vesting
Date”):
 
[33⅓]
 
% of the Grant shall be vested on the first anniversary of the Grant Date;
[33⅓]
 
% of the Grant shall be vested on the second anniversary of the Grant Date;
[33⅓]
 
% of the Grant shall be vested on the third anniversary of the Grant Date.



provided, that on such applicable Vesting Date, Grantee is an active employee of
SunTrust or a Subsidiary and has been in the continuous employment of SunTrust
or a Subsidiary from the Grant Date through such applicable Vesting Date. If
Grantee is not an active employee of SunTrust or a Subsidiary on a Vesting Date,
Grantee forfeits all rights to any shares that would otherwise vest on that
Vesting Date and on any subsequent Vesting Date; provided, however, shares may
vest prior to the Vesting Dates set forth above in accordance with the
provisions of § 4 or § 5.
§ 4. ACCELERATED VESTING: CHANGE IN CONTROL. Any RSUs not previously vested
shall vest on the date that all of the following events have occurred: (i) there
is a Change in Control of SunTrust on or before any Vesting Date; (ii) the
Grantee’s employment with SunTrust terminates after the date of such Change in
Control, and (iii) such termination of Grantee’s employment is either
(1) involuntary on the part of the Grantee and does not result from his or her
death or Disability, and does not constitute a Termination for Cause, or
(2) voluntary on the part of the Grantee and constitutes a Termination for Good
Reason.


Notwithstanding anything herein to the contrary, if the Grantee is subject to
the terms of a Change in Control Agreement or is covered by the Severance Plan
on the date of a Change in Control that provides for more generous vesting of
the Restricted Stock Units, such vesting provisions of the Change in Control
Agreement or the Severance Plan shall govern.


§5 TERMINATION OF EMPLOYMENT.
(a) If prior to any Vesting Date, the Grantee’s employment with SunTrust and its
Subsidiaries terminates for any reason other than those described in § 5(b), § 5
(c) and § 5 (d) and the termination does not result in accelerated vesting as
described in § 4, then any RSUs (and Dividend Equivalent Rights) that are not
then vested shall be completely forfeited on the date of such termination of
Grantee’s employment. Notwithstanding anything in this § 5 to the contrary, if
Grantee’s employment with SunTrust and its Subsidiaries is terminated “For
Cause,” as described above, any RSU which has not vested and become
nonforfeitable prior to the effective date of such termination will immediately
and automatically without any action on the part of the Grantee or SunTrust, be
forfeited by the Grantee.
(b) If the Grantee’s employment with SunTrust terminates prior to any Vesting
Date as a result of the Grantee’s (i) death, or (ii) Disability, then any RSUs
not previously vested shall be vested immediately on the date of such
termination of Grantee’s employment.


(c) If the Grantee's employment with SunTrust is involuntarily terminated by
reason of a reduction in force which results in Grantee's eligibility for
payment of a severance benefit pursuant to the terms of the SunTrust Banks, Inc.
Severance Pay Plan and Severance Plan or any successor to such plan, then a
pro-rata number of shares shall be vested based on the Grantee's service
completed from the Grant Date through the date of such termination of Grantee's
employment.


For purposes of § 5(c), the pro-rata calculation shall be made by multiplying
the number of unvested RSUs that would have vested on the applicable Vesting
Date by a fraction, the numerator of which is equal to the number of days from
the Grant Date through the date of such termination of employment, and the
denominator of which is equal to the number of days from the Grant Date through
the applicable Vesting Date.






--------------------------------------------------------------------------------




(d) If Grantee is or becomes eligible for Retirement on or after the Grant Date,
then a pro-rata number of shares shall be vested based on the Grantee's service
completed from the Grant Date through the date of such termination of the
Grantee’s employment.


For purposes of § 5(d) above, the pro-rata calculation shall be made by
multiplying the number of unvested RSUs that would have vested on the applicable
Vesting Date by a fraction, the numerator of which is equal to the number of
days from the Grant Date through the date of such termination of employment, and
the denominator of which is equal to the number of days from the Grant Date
through the applicable Vesting Date.


§ 6. PAYMENT OF AWARD.
(a)
Subject to § 6(b), the total number of Restricted Stock Units (and related
Dividend Equivalent Rights) which vest, if any, in accordance with § 3, § 4, or
§ 5 of this Unit Agreement (the “Vested Units”) shall be paid in a lump sum on
the specified dates, as follows:

 
[insert # equal to 33⅓%]
shall be paid on the first anniversary of the Grant Date;
[insert # equal to 33⅓%]
shall be paid on the second anniversary of the Grant Date;
[insert # equal to 33⅓%]
shall be paid on the third anniversary of the Grant Date;

 
 
(b) Notwithstanding the specified dates set forth in § 6(a), the total number of
Vested Units shall be distributed in a lump sum upon the earliest to occur of
the following: (i) the date of the Grantee’s death, (ii) the date of the
Grantee’s Disability, or (iii) the date of the Grantee’s Separation from
Service. In the event payment is made pursuant to sub-paragraph (i), (ii) or
(iii) above, such payment shall be made on the last day of the sixty (60) day
period which commences immediately following the date of the applicable event.
Except as set forth below, the Vested Units shall be distributed in an
equivalent number of shares of Stock; provided, however, the Grantee’s right to
any fractional share of Stock shall be paid in cash. In the event the Restricted
Stock Units (and related Dividend Equivalent Rights) vest following a Change in
Control pursuant to § 4, the Vested Units shall be paid in cash, and the amount
of the payment for each Vested Unit to be paid in cash will equal the Fair
Market Value of a share of Stock on the date of the Change in Control.
Notwithstanding anything herein to the contrary, distributions may not be made
to a Key Employee upon a Separation from Service before the date which is six
(6) months after the date of the Key Employee’s Separation from Service (or, if
earlier, the date of death of the Key Employee). Any payments that would
otherwise be made during this period of delay shall be accumulated and paid in
the seventh month following the Grantee’s Separation from Service.
(c) The Grantee shall be entitled to a Dividend Equivalent Right for each Vested
Unit. At the same time Grantee, provided, however, the Grantee’s right to any
fractional share of Stock shall be paid in cash. In the event the Restricted
Stock Units vest pursuant to § 4, related Dividend Equivalent Rights shall be
paid in cash.
(d) The Grantee will not have any shareholder rights with respect to the
Restricted Stock Units, including the right to vote or receive dividends, unless
and until shares of Stock are issued to the Grantee as payment of the vested
Restricted Stock Units.
§ 7. COVENANTS, RESTRICTIONS AND LIMITATIONS.
(a) By accepting the Restricted Stock Units, the Grantee agrees not to sell
Stock at a time when applicable laws or SunTrust’s rules prohibit a sale. This
restriction will apply as long as the Grantee is an employee, consultant or
director of SunTrust or a Subsidiary of SunTrust. Upon receipt of nonforfeitable
shares of Stock pursuant to this Unit Agreement, the Grantee agrees, if so
requested by SunTrust, to hold such shares for investment and not with a view of
resale or distribution to the public, and if requested by SunTrust, the Grantee
must deliver to SunTrust a written statement satisfactory to SunTrust to that
effect. The Committee may refuse to issue any shares of Stock to the Grantee for
which the Grantee refuses to provide an appropriate statement.


(b) To the extent that the Grantee does not vest in any Restricted Stock Units,
all interest in such units, the related shares of Stock, and any Dividend
Equivalent Rights shall be forfeited. The Grantee shall have no right or
interest in any Restricted Stock Unit or related share of Stock that is
forfeited.
(c) Upon each issuance or transfer of shares of Stock in accordance with this
Unit Agreement, a number of Restricted Stock Units equal to the number of shares
of Stock issued or transferred to the Grantee shall be extinguished and such
number of Restricted Stock Units will not be considered to be held by the
Grantee for any purpose.
§ 8. RECOVERY OF AWARDS. The Committee will evaluate overall Company and
business unit performance in making its award decisions. By accepting this
Grant, Grantee agrees to return to SunTrust (or to the cancellation of) all or a
portion of any grant, paid and unpaid, vested or unvested, previously granted to
such Grantee based upon a determination made by the Committee




--------------------------------------------------------------------------------




pursuant to § 8(a) and § 8(b) below. The Committee shall impose a clawback
authorized below only to the extent determined appropriate by the Committee. All
determinations by the Committee shall be final and binding. All references to
the “Committee” in this § 8 shall include the Committee and the Committee’s
designee.


(a) Miscalculation of Performance Metric. If the Committee determines that a
financial metric used to determine vesting of a Grant was calculated
incorrectly, whether or not SunTrust is required to restate its financial
statements and without regard to whether such miscalculation was due to fraud or
intentional misconduct, then the Committee may require reimbursement of all or
part of a Grant previously paid to Grantee and/or authorize the cancellation of
unpaid or unvested Grants in the amount by which any such Grant exceeded a lower
payment that would have been made based on the correctly calculated financial
metric. In addition, the Grant shall be subject to the clawback requirements of
(i) §954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and implementing rules
and regulations thereunder, (ii) similar rules under the laws of other
jurisdictions and (iii) policies adopted by SunTrust to implement such
requirements, all to the extent determined by the Committee to be applicable to
Grantee.
(b) Detrimental Conduct. If the Committee determines that Grantee has engaged in
Detrimental Conduct, then Grantee shall be required to reimburse SunTrust all or
a portion of the Grant previously vested or paid and/or will be subject to
cancellation of unvested or unpaid Grant. “Detrimental Conduct” means any one of
the following: (1) the commission of an act of fraud or dishonesty in the course
of the Grantee’s employment; (2) improper conduct by the Grantee including, but
not limited to, fraud, unethical conduct, falsification of SunTrust’s records,
unauthorized removal of SunTrust property or information, theft, violent acts or
threats of violence, unauthorized possession of controlled substances on the
property of SunTrust, conduct causing reputational harm to SunTrust or its
clients, or the use of SunTrust property, facilities or services for
unauthorized or illegal purposes; (3) the improper disclosure by the Grantee of
proprietary, privileged or confidential information of SunTrust or a SunTrust
client or former client or breach of a fiduciary duty owed to SunTrust or a
SunTrust client or former client; (4) the commission of a criminal act by the
Grantee, whether or not performed in the workplace, that constitutes a felony or
a crime of comparable magnitude under applicable law as determined by SunTrust
in its sole discretion, or that subjects, or if generally known, would subject
SunTrust to public ridicule or embarrassment; (5) the commission of an act or
omission which causes the Grantee or SunTrust to be in violation of federal or
state securities laws, rules or regulations, and/or the rules of any exchange or
association of which SunTrust is a member, including statutory disqualification;
(6) the Grantee’s failure to perform the duties of Grantee’s job which are set
forth in Grantee’s written job description, written operating policies,
inBalance goals or other written document available to Grantee and which in each
case SunTrust views as being material to Grantee’s position and the overall
business of SunTrust under circumstances where such failure is detrimental to
SunTrust; (7) the material breach of a written policy applicable to teammates of
SunTrust including, but not limited to, the SunTrust Code of Business Conduct
and Ethics; (8) an act or omission by the Grantee which results or is intended
to result in personal gain at the expense of SunTrust; or (9) another act or
omission which constitutes “cause” for termination.


(c) Loss. In order to encourage sustainable, long-term performance, settlement
of the Restricted Stock Units (and related Dividend Equivalent Rights) shall be
specifically conditioned on the Company and its lines of business remaining
profitable during the period from the Grant Date until the applicable payment
date. If a loss is determined to have occurred, then the Committee, together
with key control functions, shall review such losses and Grantee’s
accountability for such losses, and may require reimbursement of all or part of
a Grant previously paid to Grantee and/or authorize the cancellation of unpaid
or unvested Grants. In making such determination, the Committee shall consider
all relevant facts and circumstances, including (i) the magnitude of the loss
(including positive or negative variance from plan); (ii) Grantee’s degree of
involvement (including such factors as Grantee’s current or former leadership
role with respect to SunTrust or the relevant line of business, and the degree
to which Grantee was involved in decisions that are determined to have
contributed to the loss); and (iii) Grantee’s performance.
§ 9. WITHHOLDING.
(a) Upon the payment of any Restricted Stock Units, SunTrust’s obligation to
deliver shares of Stock or cash to settle the Vested Units and Dividend
Equivalent Rights shall be subject to the satisfaction of applicable tax
withholding requirements, including federal, state, and local requirements. The
Grantee must pay to SunTrust any applicable federal, state or local withholding
tax due as a result of such payment.
(b) The Committee shall have the right to reduce the number of shares of Stock
delivered to the Grantee to satisfy the minimum applicable tax withholding
requirements.
§ 10. NO EMPLOYMENT RIGHTS. Nothing in the Plan or this Unit Agreement or any
related material shall give the Grantee the right to continue in the employment
of SunTrust or any Subsidiary or adversely affect the right of SunTrust or any
Subsidiary to terminate the Grantee’s employment with or without cause at any
time.




--------------------------------------------------------------------------------




§11. OTHER LAWS. SunTrust shall have the right to refuse to issue or transfer
any shares under this Unit Agreement if SunTrust acting in its absolute
discretion determines that the issuance or transfer of such Stock might violate
any applicable law or regulation.
§ 12. MISCELLANEOUS.


(a) This Unit Agreement shall be subject to all of the provisions, definitions,
terms and conditions set forth in the Plan and any interpretations, rules and
regulations promulgated by the Committee from time to time, all of which are
incorporated by reference in this Unit Agreement.


(b) The Plan and this Unit Agreement shall be governed by the laws of the State
of Georgia (without regard to its choice-of-law provisions).


(c) Any written notices provided for in this Unit Agreement that are sent by
mail shall be deemed received three (3) business days after mailing, but not
later than the date of actual receipt or, if delivered electronically, on the
date of transmission. Notices shall be directed, if to Grantee, at Grantee’s
address (or email address) indicated.


(d) If one or more of the provisions of this Unit Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Unit Agreement to be construed so as to
foster the intent of this Unit Agreement and the Plan.


(e) This Unit Agreement (which incorporates the terms and conditions of the
Plan) constitutes the entire agreement of the parties with respect to the
subject matter hereof. This Unit Agreement supersedes all prior discussions,
negotiations, understandings, commitments and agreements with respect to such
matters.




